 GRAND CENTRAL LIQUORS, ETC.295APPENDIX CNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT recognize or deal with Office and Professional Employees LocalNo. 3, Office EmployeesInternationalUnion, AFL-CIO,unless and until suchorganization is certified by the National Labor Relations Board.WE WILL reimburse former or present employees for any amount of moneythey may have been required to payLocal 3by reason of the enforcement of aunion-security contract with Local 3, with interest at 6 percent per annum, fromthe date of payment by the employees affected.KILPATRICK'S BAKERIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board's Regional Office, 13050Federal Building,450 Golden Gate Avenue,Box 36047,Telephone No. 556-3197.David Gold and Harvey Tesler d/b/a Grand Central Liquors;Anco Central Corporation;Harry Pascal d/b/a Harry PascalFood Co.; Ben Weinman d/b/a Central Bulk Foods; Isao Hongoand John Yamada d/b/a Isao Hongo-John Yamada Produce;Robert B.Sloane d/b/a Robert B. Sloane Produce; J. Louis'Cohenand MiltonS.Cohen d/b/a L &M Bakery; RafaelPenilla and Olga Penilla d/b/a Roast-To-Go, PetitionersandRetailClerks Union,Local 770, affiliated with the Retail ClerksInternational Association,AFL-CIO.'Cases Nos. 21-RM-1163.through 21-RM-1170.October ^H,1965DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section9(c) of theNational Labor Relations Act, as amended, a consolidated hearing washeld before Hearing Officer Orville S. Johnson .2The Hearing Offi-cer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.3Briefs have been filed by the Employer-Peti-tioners andthe Union.1 The names of the Union and all the Employer-Petitioners except Anco Central Corpo-ration appear as amended at the hearing.'After the hearing and pursuant to Section 102.67 of the National Labor RelationsBoard Rules and Regulations,Series 8,as amended,the Regional Director issued anorder transferring these cases to the Board for decision.8At the hearing,the Hearing Officer, over the objection of the Union,revoked certainEubpenas requested by the Union in its attempt to present evidence in support of its con-155 NLRB No. 33. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese casesto a three-member panel [Chairman McCullochand Mem-bers Fanning and Jenkins].Upon the entire record in the cases, the Board finds :1.The Union contends that none of the Employer-Petitioners, withthe possible exception of Grand Central Liquors, meets the legal or theBoard's jurisdictional standard for the assertion of jurisdiction overretail enterprises 4 and,therefore, that the petitions should be dis-missed.The Employer-Petitioners assert that their combined opera-tions should be considered in determining whether the statutory andthe Board's jurisdictional standards are met.Each of the Employer-Petitioners operates a retail concession in theGrand Central Public Market (Market) in Los Angeles, California,,under a lease agreement and sells to the public a variety of edible com-modities, including fruits and vegetables, dairy and bakery products,prepared foods, dried beans, coffee and tea, tobacco products, and alco-holic beverages.The Market is housed in a large enclosed structurebetween two main streets with public entrances on both streets.Bothpublic entrances are marked "Grand Central Public Market." Thereare no signs on the exterior of the Market designating the inside les-sees.However, about half the lessees have their names above the stallsthey occupy; other stalls are identified only by a number.The Market is owned by a company known as Grand Central PublicMarket (Lessor). It employs a manager and two assistant managerswho are in charge of the entire market. The Lessor provides janitorsand maintenance men to keep the area clean and security men to policeit.The Lessor also has a pest control company come in once a week.There are approximately 35 lessees operating concessions in the Mar-ket.Each is signatory to a master form of lease with the Market andoperates his concession subject to the terms of the lease.Through theseagreements, which are uniformly applicable to all concessions, the Les-sor retains control over all advertising on a marketwide basis 5 to theextent even of selecting the products that will be advertised and theprices at which they will be sold; has authority to inspect the lessees'premises at all times for cleanliness and to order any corrective meas-ures; must approve all alterations, fixtures, and signs; and has author-tention that the operations of the Employer-Petitioners do not affect interstate commercewithin the meaning of the Act. In its brief,the Union states that "if the Board is of theopinion that there is jurisdiction,then it is requested that the subpenas be reinstated andthe case remanded for further hearing" on this issue or otherwise the Union"is deprivedof its right to a full and fair hearing."We deny this request of the Union since, as wefind below,it is clear that the Board has statutory jurisdiction over these Employer-Petitioners and that the Union was accorded a full and fair hearing.'Carolina Supplies and CementCo., 122 NLRB 88.r, Three or four lessees also do some advertising of their own. GRAND CENTRAL LIQUORS, ETC.297ity to decide which articles the lessees may sell.Under the rules andregulations (which are an addendum to the lease agreement) the Lessorestablishes conditions which all market employees must follow withrespect to cleanliness, dress, use of tobacco and liquor, gambling, pro-fanity, and arguments.The rules and regulations give the Lessor soleauthority to settle disputes between customers and lessees.Also, theLessor is given the right to set the days and hours the lessees must oper-ate their concessions in the Market.6Thus, it appears that the net effect of the lease agreements is to createthe impression among store customers that they are dealing with asingle integrated company and not with. individual enterprises sharingspace in a single-store building.As is evident from the above, the Lessor not only exercises sub-stantial control over the operational policies of the lessees, but it alsoexercises control over the labor policies of the lessees by setting the daysand hours the latter must operate and by establishing what the dress,appearance, and conduct of employees shall be. In addition, the Lessorreprimands employees for not dressing properly or for not treatingcustomers politely.The Lessor may also report such misconduct to theemployees' employer.An official of the Lessor testified that it has theright to dismiss employees of lessees but has not done so for severalyears.7The Lessor also has requested that lessees discharge employees,,and the lessees have complied with these requests."Further, an articleof the large agreement gives the Lessor "exclusive direction and con-trol" over the industrial relations of the lessees.9Finally, the rulesand regulations provide that the Lessor "may from time to time addto or make changes in the rules and regulations deemed necessary tothe proper conduct of the market."6 some of the lessees requested that the Market close on the national day of mourningafter the assassination of the late President Kennedy.The Lessor refused the request,and all lessees had to be open for business on that day.4 One lessee testified that he was told to discharge an employee,apparently because ofan overcharge complaint, but that he thought the employee was right and that when hetook the employee's part, the Lessor "wanted to throw me out of the market on thataccount."Finally,the Lessor agreed that the lessee did not have to fire the employee.$ The lessees,however, have exclusive control over the hiring of their employees andset their wages and other terms of employment. Each of the lessees also decide whetherhe will enter into a collective-bargaining agreement with a unionIn the past, somelessees have entered into collective-bargaining agreements and others have not.9 This grant of authority is contained in the article covering advertising.The relevantsentences state: "All advertising...shall be under the exclusive direction and controlof the Lessor.Advertising as here used includes public relations,sales and promotions,display, industrial relations and like activities as well as ordinary advertising."TheEmployer-Petitioners explain this placement by stating that "it is clear evidence that theMarket owners believe that any labor dispute involving a concessionaire affects the busi-ness of the entire market." It does appear, however,that the Lessor has chosen not toexercise this control over the past few years and has permitted the lessees to establishtheir own industrial relations.Yet, it is clear that the Lessor could exercise such author-ity at any time it chose to do so. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the terms of the lease relationship between the Lessor andthe lessees,and on the basis of the entire record, it is clear that the Les-sor is in aposition to influence the labor policies of the lessees.Thus,we find that the Lessor and each of the lessees are associated as jointemployers in a common enterprise,10 and that'it is appropriate to com-bine the grossrevenuesof all Employer-Petitioners for jurisdictionalpurposes."With respect to legal jurisdiction, in 1964, Employer-Petitioner`Grand Central Liquors purchased at auction Spanish wine from UnitedStates customsin the amount of $3,400 and purchased $750 worth ofcigars directly from outside the State of California.Employer-Peti-tioner Central Bulk Foods purchased beans directly from Idaho in theamount of$40,000.In addition, Employer-Petitioner Roast-To-Gopurchased pork products imported from Denmark in the amount of$3,042 froma firm which, in turn, purchased such goods directly fromoutside the State, and five other Employer-Petitioners 12 purchased anindeterminate amount of goods from firms which, in turn, receivedsuch goods directly from outside the State. Such amounts of inter-state operations, being more thande minimis,are sufficient to establishlegaljurisdiction in the Board.The joint operations of the Employer-Petitioners also satisfy theBoard's $500,000 jurisdictional standard for retail enterprises sincetheir combined gross revenues for 1964 exceeded $1.5 million.Accordingly, we find that the Employer-Petitioners are engaged incommerce withinthe meaning of the Act and that it will effectuatethe purposesof the Act to assert jurisdiction herein.1310 SeeChecker Cab Company and its Members,141 NLRB 583;Freda Redmond, SirJames, Inc.,147 NLRB 1025;Spartan DepartmentStores, 140 NLRB 608;Frostco SuperSave Stores, Inc.,138 NLRB 125. The casesof S.A.G.E., Inc. of Houston and itsLicensees,146 NLRB 325, andEsgro Anaheim, Inc.,150 NLRB 401,are distinguishable.In those cases, the licensors had not exercised substantial control over the labor policiesof the licensees.Further, inEsgro,the license agreement specifically provided that itwas "not intended to create and shall not be considered as creating any partnershiprelationship between the parties hereto, or any relationship between them other than thatof Licensor or Licensee"while inS.A.G.E.,the license agreement specifically providedthat neither party shall hold itself out to be or act as the agent,servant, or employee ofthe other,and that the relationship between the two parties shall he only that of thelicensor and licensee.n See,e.g.,Checker Cab Company,141 NLRB 583, 587.v Grand Central Liquors ; Harry Pascal Food Co.; Central Bulk Foods;Isao Hongo-JohnYamada Produce ; and Robert B. Sloane Produce.'a Although Chairman McCulloch concurs in the finding that the Lessor and lessees arejoint employers,he would also find that the operations of these Employer-Petitionerssatisfy the Board's jurisdictional standard for retail enterprises on the theory expressedinTradeWinds Motor Hotel&Restaurant,140 NLRB 567.Here, as inTrade Winds,the enterprises are held out to the public as one single,integrated enterprise,occupy acommon sites, serve essentially the same class of customers,and supplement each other.Due to the great amount of business the Market does(approximately $6 million annually),the impact exerted upon commerce by a labor dispute involving one of the lessees in theMarket would be much greater than that exerted upon commerce by a labor dispute at aseparately located retail business. GRAND CENTRAL LIQUORS, ETC.2992.Retail Clerks Union, Local 770, affiliated with the Retail Clerks.International Association, AFL-CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.3.The Employer-Petitioners seek elections in separate units oftheir employees.The Union contends that it has never demanded theright to represent any of the employees of the Employer-Petitioners,that it has also specifically disclaimed any interest in representingsuch employees, and that, therefore, no questions concerning repre-sentation exist.Some of the lessees in the Market have in the past signed collective-bargaining agreements with the Union and with other unions. TheUnion has never represented all employees in the Market, and thenumber of lessees with whom it has had collective-bargaining agree-ments has varied from time to time. On March 31, 1964, a collective-bargaining agreement between the Union and various lessees in theMarket expired.From March 1964 to January 1965, the Union wassuccessful in getting some of the lessees to sign new collective-bargaining agreements.Other lessees, however, refused to sign newagreements.In mid-January, the Union began to picket both en-trances to the Market with signs that stated :Please Do Not Patronize Except For Those Employers Who Dis-play The Union Store Card At Register. All Other EmployersIn The Grand Central Market Have Refused To Negotiate A NewCollectiveBargaining Agreement Affecting Their Employees.Your Cooperation Is Appreciated.Retail Clerks' Union, Local770, AFIr-CIO.At the same time or about February 1, the Union used the followingsign :Grand Central Market Employer Unfair to the Retail Clerks.Except Meat Departments 14 and the following Employers :B-6Hiron CebrarioD-8Yoshio Tamaka3-CrownG-14Richard VogelThe names of 11 other lessees of the Market were added to the signafter they had entered into collective-bargaining agreements with the,Union.14 Apparently the employees of the meat department lessees are representedby the MeatCutters Union. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn conjunction with the latter picket sign, the Union also passedout leaflets which stated :DEAR FRIENDS :PLEASE REMEMBER TO SHOP WHEREYOU SEE THE UNION STORE CARDON DISPLAY.WE ARE HAPPY TO REPORT THAT ANUMBER OF THE EMPLOYERS OFGRAND CENTRAL HAVE NOW AGREEDTO THE FOOD INDUSTRY AGREEMENT-SO WE'RE BACK ON THE JOB.LOOK FOR US IN THE DEPARTMENTSAND STALLS DISPLAYING THE UNIONSTORE CARD.THANK YOU FOR YOUR PATRONAGE.RETAIL CLERKS UNION, LOCAL 770.In mid-February 1965, apparently after the Employer-Petitionershad filed the present representation petitions, the Union began using adifferent sign reading as follows :PLEASEPATRONIZELocal 770(Retail Clerks' Seal)As of the date of the hearing, the Union continued to picket theMarket entrances with the last sign.During the picketing from January to mid-February, a number ofemployees of various employers in the market walked out and some ofthem walked the picket line.As soon as their employers signed thecontract, the employees returned to work and their employers' nameswere added to the picket signs as having signed a contract with theUnion.Some of the employees of the Employer-Petitioners walked outduring this period of time, and some of them walked the picket line.Also, the owner of Employer-Petitioner Harry Pascal Food Co."heard a union organizer tell one of his employees (who walked outlater) that "it is better for you to walk out right now" and that theunion organizer told a second employee that "you walk out, otherwiseyou will be sorry." Further, approximately 3 months before the hear-ing,theUnion expressly requested recognition of Employer=Petitioners Harry Pascal Food Co. and Central Bulk Foods.At no time during the picketing did the Union, by its pocket signsor handouts, advise the public that it was picketing only for publicitya< It appears that Harry Pascal Food Co. was the only Employer-Petitioner which hadentered into the contract with the Union which expired onMarch 31, 1964. GRAND CENTRAL LIQUORS, ETC.301'purposes or that it was not seeking immediate recognition of the lesseesin the Market who had not signed collective-bargaining agreements.Although the Union now claims that it was picketing only for pub-licity purposes and disclaims any interest in representing the employ-ees of the Employer-Petitioners, it did not so advise them until dateof the hearing which, of course, was after the Employer-Petitionershad filed these representations petitions.Section 9 (c) (1) (B) of the Act provides in substance that the Boardshall entertain an election petition filed by an employer only when theemployer is presented with a claim for statutory recognition.How-ever, the Board has long held that a union may properly withdraw itsclaim to representation at the hearing on the employer's petition andthereby foreclose a determination that a question concerning repre-sentation exists, provided the union's disclaimer is clear, unequivocal,and made in good faith, and the union's conduct is not otherwise incon-sistent with its disclaimer to representation.Therefore the questionto be decided in each case is whether the Union has genuinely dis-claimed or whether its alleged disclaimer is simply sham and for thatreason not to be given effective force.16In the instant cases, the picketing at the outset was clearly aimed atall lessees who had not signed collective-bargaining contracts with theUnion; was revised during its progress to exempt lessees only afterthey had signed contracts; was attended by recognitional demandsupon two of the eight Employer-Petitioners and by inducements tostrike directed at the employees of at least one of the Employer-Petitioners; and, although the picketing sign was revised again afterthe RM petitions were filed, it was done without indicating an abandon-ment of its prior recognitional claims made upon two of the Employer-Petitioners.Further, the Union never clearly advised the public byits handbills that it was picketing for publicity purposes only or thatitwas not seeking immediate recognition from the Employer-Petitioners, and it never so advised any of the Employer-Petitionersuntil the date of the hearing. In view of the fact that the picketing atits inception clearly was aimed at all lessees in the Market and the factthat the Union presented two of the Employer-Petitioners with ademand for immediate recognition, we attach no special significanceto the fact that the Union had not yet explicitly presented the othersix Employer-Petitioners with such a demand. In all the circum-stances of these case, it is clear that the Union was demanding immedi-ate recognition of all of the Employer-Petitioners.Thus, based on the foregoing and on the basis of the record as awhole, we are unable to conclude that the Union's disclaimers pre-16Queen'sTable, Inc.,d/b/a Rochelle's Restaurant,152 NLRB 1401. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDsented at the hearing and in its brief were made in good faith. Rather,we find that the Union's entire course of conduct was inconsistent withits expressed disclaimers."Accordingly, we find that questions affecting commerce exist con-cerning the representation of certain employees of the Employer-Petitioners within the meaning of Section 8(c) (1) and Section 2(6)and (7) of the Act.4.The Employer-Petitioners request elections in separate units oftheir respective employees employed in the Market.18 The Union takesno position on the scope of the appropriate units. In view of the posi-tion of the parties, the history of bargaining in separate units in theMarket, and the fact that no claim is made that only an overall unitis appropriate, we find the requested units to be appropriate and shallgrant the Employer-Petitioners' requests.We find, therefore, that the employees of each Employer-Petitioneremployed at the Grand Central Public Market in Los Angeles, Cali-fornia, excluding professional employees, guards, and supervisors asdefined in the Act, constitute separate units appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.[Text of Direction of Elections omitted from publication.]17Roehelle's Restaurant,supra; Kenneth Wong, et al.d/b/a CapitolMarket No 1,145NLRB 1430.Martin's Complete Home Furns8hcngs,145 NLRB 604,Andes Candies, Inc.,133 NLRB 758;Miratti'sInc.,132 NLRB 699, in whichthe Boardacceptedunions'disclaimers,are distinguishable on their facts.InMartino'salmost 2years hadelapsedbetween theunion's last demand for recognition and the date of the hearing;here, on theother hand,the Union's last demand for recognition was not more than 3 months priorto the hearing;moreover, inMartin's,unlike here,the union continually disclaimed apresent recognitionalobjectivein its leaflets to the public.InAndes Candies,unlikehere,the employer had neverbeen presentedwitha claim to recognizethe union.AndinMiratti's,also unlike here, the union,prior to thecommencementof the picketing andbefore the hearingtook place,informed the employerthat it wasnot seeking to representits employees.SeeCapitol Market No.1, supra,1432, footnote 5.18 At the hearing, Anco Central Corporationamended its requested unit to include "allemployees of the Employer at Grand Central Market and at its Hill Street and Broadwaystores."We find this amendmentto be withoutmerit and deny it.The Standard Oil Company(an Ohio Corporation)andThe Inde-pendent Oil Workers Association Local#1.Case No. 9-CA-3393.October 25,1965DECISIONAND ORDEROn August 2,1965, Trial Examiner Stanley Gilbert issued his Deci-sionin the above-entitled proceeding, finding that the Respondent hadnot engaged in certain unfair labor practices and recommending that155 NLRB No. 38.